 

Exhibit 10.1

 

THE ESTÉE LAUDER COMPANIES INC.

AMENDED AND RESTATED FISCAL 2002

SHARE INCENTIVE PLAN

(Amended and Restated as of November 15, 2019)

 

1. Purpose. The Estée Lauder Companies Inc. Amended and Restated Fiscal 2002
Share Incentive Plan (as amended and restated as of the date set forth above)
(the “Plan”) is intended to provide incentives which will attract, retain,
motivate and reward highly competent people as officers, directors and key
employees of The Estée Lauder Companies Inc. (the “Company”) and its
subsidiaries and affiliates, by providing them opportunities to acquire shares
of the Class A Common Stock, par value $.01 per share, of the Company (“Class A
Common Stock”) or to receive monetary payments based on the value of such shares
pursuant to the Benefits (as defined below) described herein. Additionally, the
Plan is intended to assist in further aligning the interests of the Company’s
officers, directors and key employees to those of its other stockholders. The
Plan shall apply solely for Benefits granted on and following the date of this
amendment and restatement, November 15, 2019. Any Benefit granted prior to such
amendment and restatement as of November 15, 2019 shall be subject to the terms
and conditions of the plan in effect on the grant date. Nothing in this Plan
shall affect the eligibility for any such Benefit to be deductible under
Section 162(m) of the Code (as defined below).

 

2. Administration.

 

(a)       The Plan will be administered by a committee (the “Committee”)
appointed by the Board of Directors of the Company (the “Board”) from among its
members (which may be the Compensation Committee or the Stock Plan Subcommittee)
and shall be comprised, unless otherwise determined by the Board, of at least
two members who qualify as “Non-Employee Directors” for purposes of Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
Notwithstanding the foregoing, the mere fact that a Committee member shall fail
to qualify under any of the foregoing requirements shall not invalidate any
Benefit granted by the Committee which Benefit is otherwise validly granted
under the Plan. The Committee is authorized, subject to the provisions of the
Plan, to establish such rules and regulations as it deems necessary for the
proper administration of the Plan and to make such determinations and
interpretations and to take such action in connection with the Plan and any
Benefits granted hereunder as it deems necessary or advisable, including the
right to establish the terms and conditions of Benefits, to accelerate the
vesting or exercisability of Benefits and to cancel Benefits. The Committee may
determine the extent to which any Benefit under the Plan is required to comply,
or not comply, with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”). All determinations and interpretations made by the
Committee shall be binding and conclusive on all participants and their legal
representatives. No member of the Committee and no employee of the Company shall
be liable for any act or failure to act hereunder, except in circumstances
involving his or her bad faith, gross negligence or willful misconduct, or for
any act or failure to act hereunder by any other member or employee or by any
agent to whom duties in connection with the administration of the Plan have been
delegated. The Company shall indemnify members of the Committee and any agent of
the Committee who is an employee of the Company, a subsidiary or an affiliate
against any and all liabilities or expenses to which they may be subjected by
reason of any act or failure to act with respect to their duties on behalf of
the Plan, except in circumstances involving such person’s bad faith, gross
negligence or willful misconduct.

 

(b)       The Committee may delegate to one or more of its members, or to one or
more agents, such administrative duties as it may deem advisable, and the
Committee, or any person to whom it has delegated duties as aforesaid, may
employ one or more persons to render advice with respect to any responsibility
the Committee or such person may have under the Plan. The Committee may employ
such legal or other counsel, consultants and agents as it may deem desirable for
the administration of the Plan and may rely upon any opinion or computation
received from any such counsel, consultant or agent. Expenses incurred by the
Committee in the engagement of such counsel, consultant or agent shall be paid
by the Company, or the subsidiary or affiliate whose employees have benefited
from the Plan, as determined by the Committee.

 





 

 

(c)       Notwithstanding any provision of the Plan to the contrary, the Board
may from time to time reserve to a committee (the “Employee Equity Award
Committee”), comprised of one or more members of the Board whether or not such
member(s) serve on the Committee, any or all of the authority and responsibility
of the Committee under the Plan (other than with respect to Sections 13 and 21
of the Plan) with respect to Benefits granted to employees of the Company other
than (i) executive officers of the Company, (ii) members of the Board, or
(iii) any individual who is subject to the reporting and liability provisions of
Section 16 of the Exchange Act. To the extent and during such time as the Board
has so reserved any authority and responsibility to the Employee Equity Award
Committee, the Employee Equity Award Committee shall have all of the powers of
the Committee hereunder, and any reference herein to the Committee (other than
in this Section 2(c) and in Sections 13 and 21 and of the Plan) shall include
the Employee Equity Award Committee. To the extent that any action of the
Employee Equity Award Committee under the Plan made within such authority
conflicts with actions taken by the Committee, the actions of the Committee
shall control.

 

3. Participants. Participants will consist of such officers, directors and key
employees of the Company and its subsidiaries and affiliates as the Committee in
its sole discretion determines to be significantly responsible for the success
and future growth and profitability of the Company and whom the Committee may
designate from time to time to receive Benefits under the Plan. Designation of a
participant in any year shall not require the Committee to designate such person
to receive a Benefit in any other year or, once designated, to receive the same
type or amount of Benefit as granted to the participant in any other year. The
Committee shall consider such factors as it deems pertinent in selecting
participants and in determining the type and amount of their respective
Benefits.

 

4. Type of Benefits. Benefits under the Plan may be granted in any one or a
combination of the following (collectively, “Benefits”): (a) Stock Options,
(b) Stock Appreciation Rights, (c) Stock Awards, (d) Performance Awards and
(e) Stock Units (each as described below). Benefits shall be evidenced by
agreements (which need not be identical) in such forms as the Committee may from
time to time approve (each a “Benefit Agreement”); provided, however, that in
the event of any conflict between the provisions of the Plan and any Benefit
Agreement and subject to Section 12, the provisions of the Plan shall prevail.

 

5. Common Stock Available Under the Plan; Minimum Vesting.

 

(a)       Subject to the provisions of this Section 5 and any adjustments made
in accordance with Section 13 hereof, the maximum number of shares of Class A
Common Stock that is available for issuance to participants (including permitted
assignees) and their beneficiaries under the Plan, shall be 86,000,000 (the
“Maximum Aggregate Share Amount”), which may be authorized and unissued or
treasury shares. Any shares of Class A Common Stock covered by a Benefit (or
portion of a Benefit) granted under the Plan, which is forfeited or canceled,
expires or, in the case of a Benefit other than a Stock Option, is settled in
cash, shall again be available for issuance under the Plan. The preceding
sentence shall apply only for purposes of determining the aggregate number of
shares of Class A Common Stock available for Benefits but shall not apply for
purposes of determining (x) the maximum number of shares of Class A Common Stock
with respect to which Benefits may be granted to an individual participant under
the Plan or (y) the maximum number of shares of Class A common Stock that may be
delivered through Incentive Stock Options (as defined below) under the Plan.

 

(b)       Shares of Class A Common Stock withheld or tendered (either actually
or by attestation) to satisfy tax withholding obligations for Benefits granted
under the Plan or any shares of Class A Common Stock withheld or tendered to pay
the exercise price of Stock Options under the Plan shall be counted against the
shares of Class A Common Stock available for issuance under the Plan and shall
not be available again for grant. Shares of Class A Common Stock delivered under
the Plan in settlement, assumption or substitution of outstanding awards (or
obligations to grant future awards) under the plans or arrangements of another
entity (“Assumed Awards”) shall not reduce the maximum number of shares of
Class A Common Stock available for issuance under the Plan, to the extent that
such settlement, assumption or substitution is as a result of the Company or its
subsidiaries or affiliates acquiring another entity (or an interest in another
entity). This Section 5(b) shall apply only for purposes of determining the
aggregate number of shares of Class A Common Stock available for Benefits but
shall not apply for purposes of determining (x) the maximum number of shares of
Class A Common Stock with respect to which Benefits (including the maximum
number of shares of Class A Common Stock subject to Stock Options and Stock
Appreciation Rights) may be granted to an individual participant under the Plan
or (y) the maximum number of shares of Class A Common Stock that may be
delivered through Incentive Stock Options under the Plan.

 



2

 

 

(c)       Subject to any adjustments made in accordance with Section 13 hereof,
the following additional aggregate and individual maximums are imposed under the
Plan. The aggregate number of shares of Class A Common Stock that may be
delivered through Stock Options that are intended to be Incentive Stock Options
shall be the Maximum Aggregate Share Amount. Subject to any adjustments made in
accordance with Section 13 hereof, the number of shares of Class A Common Stock
with respect to which Benefits may be granted to an individual participant under
the Plan in any fiscal year of the Company shall not exceed 4,000,000; provided,
however, that the number of such shares granted to any non-employee director of
the Company in any fiscal year of the Company shall not exceed 24,000.

 

(d)       For all Benefits granted under the Plan, except in the event of a
participant’s death, disability, or retirement, or in the event of a Change in
Control (as defined below) or with respect to Assumed Awards, (i) Benefits
(other than Assumed Awards) which are eligible to vest based solely on continued
service will vest over a minimum period of three (3) years; provided that
Benefits (other than Assumed Awards) that do not exceed 600 shares of Class A
Common Stock (subject to any adjustments made in accordance with Section 13
hereof) per participant which are eligible to vest based solely on continued
service may vest over a minimum period of one (1) year, and (ii) Benefits (other
than Assumed Awards) which are eligible to vest based solely or in part on the
achievement of one or more performance conditions will vest based on a
performance period of no shorter than one (1) year. Vesting over a minimum
period of one (1) year or three (3) years shall not require cliff vesting and
may include periodic vesting over such applicable period.

 

6. Stock Options. Stock Options will consist of awards from the Company that
will enable the holder to purchase a number of shares of Class A Common Stock at
set terms. Stock Options may be “incentive stock options” within the meaning of
Section 422 of the Code (“Incentive Stock Options”), or Stock Options which do
not constitute Incentive Stock Options (“Nonqualified Stock Options”). The
Committee will have the authority to grant to any participant one or more
Incentive Stock Options, Nonqualified Stock Options, or both types of Stock
Options (in each case with or without Stock Appreciation Rights). Each Stock
Option shall be subject to such terms and conditions consistent with the Plan as
the Committee may impose from time to time, subject to the following
limitations:

 

(a)       Exercise Price. Each Stock Option granted hereunder shall have such
per-share exercise price as the Committee may determine at the date of grant;
provided, however, except in the case of Assumed Awards to the extent permitted
by Section 409A of the Code and subject to subsection (d) below, that the
per-share exercise price shall not be less than 100% of the Fair Market Value
(as defined below) of the Class A Common Stock on the date the Stock Option is
granted.

 

(b)       Payment of Exercise Price. The exercise price may be paid in cash or,
in the discretion of the Committee, by the delivery of shares of Class A Common
Stock of the Company then owned by the participant, by the withholding of shares
of Class A Common Stock for which a Stock Option is exercisable or by a
combination of these methods. In the discretion of the Committee, payment also
may be made by delivering a properly executed exercise notice to the Company
together with a copy of irrevocable instructions to a broker to deliver promptly
to the Company the amount of sale or loan proceeds to pay the exercise price. To
facilitate the foregoing, the Company may enter into agreements for coordinated
procedures with one or more brokerage firms. The Committee may prescribe any
other method of paying the exercise price that it determines to be consistent
with applicable law and the purposes of the Plan, including, without limitation,
in lieu of the exercise of a Stock Option by delivery of shares of Class A
Common Stock of the Company then owned by a participant, providing the Company
with a notarized statement attesting to the number of shares owned, in which
case upon verification by the Company, the Company would issue to the
participant only the number of incremental shares to which the participant is
entitled upon exercise of the Stock Option. In determining which methods a
participant may utilize to pay the exercise price, the Committee may consider
such factors as it determines are appropriate.

 

(c)       Exercise Period. Stock Options granted under the Plan shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee; provided, however, that no Stock Option
shall be exercisable later than ten years after the date it is granted. All
Stock Options shall terminate at such earlier times and upon such conditions or
circumstances as the Committee shall in its discretion set forth in the Benefit
Agreement relating to the option grant.

 



3

 

 

(d)       Limitations on Incentive Stock Options. Incentive Stock Options may be
granted only to participants who are employees of the Company or one of its
subsidiaries (within the meaning of Section 424(f) of the Code) at the date of
grant. The aggregate Fair Market Value (determined as of the time the Stock
Option is granted) of the Class A Common Stock with respect to which Incentive
Stock Options are exercisable for the first time by a participant during any
calendar year (under all option plans of the Company and of any parent
corporation or subsidiary corporation (as defined in Sections 424(e) and (f) of
the Code, respectively)) shall not exceed $100,000 and any Stock Options
exercisable in excess of the $100,000 limit shall be treated as nonqualified
Stock Options. For purposes of the preceding sentence, Incentive Stock Options
will be taken into account in the order in which they are granted. The per-share
exercise price of an Incentive Stock Option shall not be less than 100% of the
Fair Market Value of the Class A Common Stock on the date of grant, and no
Incentive Stock Option may be exercised later than ten years after the date it
is granted; provided, however, that Incentive Stock Options may not be granted
to any participant who, at the time of grant, owns stock possessing (after the
application of the attribution rules of Section 424(d) of the Code) more than
10% of the total combined voting power of all classes of stock of the Company or
any parent or subsidiary corporation of the Company, unless the exercise price
is fixed at not less than 110% of the Fair Market Value of the Class A Common
Stock on the date of grant and the exercise of such option is prohibited by its
terms after the expiration of five years from the date of grant of such option.

 

(e)       Post-Employment Exercises. The exercise of any Stock Option after
termination of employment shall be subject to satisfaction of the conditions
precedent that the participant neither (i) competes with, or takes employment
with or renders services to a competitor of, the Company, its subsidiaries or
affiliates, nor (ii) conducts himself or herself in a manner adversely affecting
the Company.

 

7. Stock Appreciation Rights.

 

(a)       The Committee may, in its discretion, grant Stock Appreciation Rights
to the holders of any Stock Options granted hereunder. In addition, Stock
Appreciation Rights may be granted independently of, and without relation to,
Stock Options. A Stock Appreciation Right is a right to receive a payment in
cash, Class A Common Stock or a combination thereof, in an amount equal to the
excess of (x) the Fair Market Value, or other specified valuation (which shall
be no more than the Fair Market Value), of a specified number of shares of
Class A Common Stock on the date the right is exercised over (y) the Fair Market
Value, or other specified valuation (which, except in the case of Assumed Awards
to the extent permitted by Section 409A of the Code, shall be no less than the
Fair Market Value) of such shares of Class A Common Stock on the date the right
is granted, all as determined by the Committee; provided, however, that if a
Stock Appreciation Right is granted in tandem with or in substitution for a
Stock Option, the Fair Market Value designated in the Benefit Agreement may be
the Fair Market Value on the date such Stock Option was granted. Each Stock
Appreciation Right shall be subject to such terms and conditions as the
Committee shall impose from time to time.

 

(b)       Stock Appreciation Rights granted under the Plan shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Committee; provided, however, that no Stock Appreciation Right
shall be exercisable later than ten years after the date it is granted. All
Stock Appreciation Rights shall terminate at such earlier times and upon such
conditions or circumstances as the Committee shall in its discretion set forth
in such right.

 

(c)       The exercise of any Stock Appreciation Right after termination of
employment shall be subject to satisfaction of the conditions precedent that the
participant neither (i) competes with, or takes other employment with or renders
services to a competitor of, the Company, its subsidiaries or affiliates, nor
(ii) conducts himself or herself in a manner adversely affecting the Company.

 



4

 

 

8. Stock Awards. The Committee may, in its discretion, grant Stock Awards (which
may include mandatory payment of bonus incentive compensation in stock)
consisting of Class A Common Stock issued or transferred to participants with or
without payments therefor. Stock Awards may be subject to such terms and
conditions as the Committee determines to be appropriate, including, without
limitation, restrictions on the sale or other disposition of such shares and the
right of the Company to reacquire such shares for no consideration upon
termination of the participant’s employment within specified periods. The
Committee may require the participant to deliver a duly signed stock power,
endorsed in blank, relating to the Class A Common Stock covered by a Stock
Award. The Committee also may require that the stock certificates evidencing
such shares be held in custody or bear restrictive legends until the
restrictions thereon shall have lapsed. The Stock Award shall specify whether
the participant shall have, with respect to the shares of Class A Common Stock
subject to a Stock Award, all of the rights of a holder of shares of Class A
Common Stock of the Company, including the right to receive dividends and to
vote the shares; provided that if a participant has the right to receive
dividends paid with respect to a Stock Award, such dividends shall be subject to
the same vesting terms as the related Stock Award.

 

9. Performance Awards.

 

(a)       Benefits may be granted with performance-vesting terms, including,
without limitation, the metrics set forth in Section 11 (“Performance Awards”).
Performance Awards may be granted to participants at any time and from time to
time, as shall be determined by the Committee. The Committee shall have complete
discretion in determining the number, amount and timing of awards granted to
each participant; provided, that for Performance Awards subject to Section 409A
of the Code, these determinations must be made on or before the date of grant of
the Performance Award. Performance Awards may be awarded as short-term or
long-term incentives. Performance targets may be based upon Company-wide,
divisional and/or individual performance, or other factors as determined by the
Committee.

 

(b)       The Committee shall have the authority at any time to make adjustments
to performance targets for any outstanding Performance Awards which the
Committee deems necessary or desirable unless at the time of establishment of
such targets the Committee shall have precluded its authority to make such
adjustments, provided that, for Performance Awards that are subject to
Section 409A of the Code, the adjustments are compliant with Section 409A of the
Code and the regulations thereunder.

 

(c)       Payment of earned Performance Awards shall be made in accordance with
terms and conditions prescribed or authorized by the Committee. The participant
may elect to defer, or the Committee may require or permit the deferral of, the
receipt of Performance Awards upon such terms as the Committee deems
appropriate, provided that, for Performance Awards that vest on or after
January 1, 2005, any election and deferral is compliant with the requirements of
Section 409A of the Code and the regulations thereunder.

 

10. Stock Units.

 

(a)       The Committee may, in its discretion, grant Stock Units to
participants hereunder. A “Stock Unit” means a notional account representing one
share of Class A Common Stock. Stock Units shall be evidenced by a Benefit
Agreement, which shall conform to the requirements of the Plan and may contain
such other provisions as the Committee shall deem advisable. Each Benefit
Agreement evidencing a Stock Unit grant shall specify the vesting requirements,
the duration of any applicable deferral period, the performance or other
conditions (including the termination of a participant’s service due to death,
disability or other reason) under which the Stock Unit may be forfeited and such
other provisions as the Committee shall determine. A Stock Unit granted by the
Committee shall provide for payment in either shares of Class A Common Stock or
cash, as determined by the Committee. Shares of Class A Common Stock issued
pursuant to this Section 10 may be issued with or without payments or other
consideration therefor, as may be required by applicable law or as may be
determined by the Committee. On or before the grant date, the Committee shall
determine whether a participant granted a Stock Unit shall be entitled to a
Dividend Equivalent Right. A “Dividend Equivalent Right” means the right to
receive the amount of any dividend paid on the share of Class A Common Stock
underlying a Stock Unit, which shall be payable in cash or in the form of
additional Stock Units and shall be subject to the same vesting terms as the
related Stock Unit.

 

(b)       For Stock Units that vest on or after January 1, 2005, any deferral
feature must comply with the requirements of Section 409A of the Code and the
regulations thereunder.

 



5

 

 

11. Performance Metrics. As determined by the Committee in its sole discretion,
either the granting or vesting of Performance Awards may be based on achievement
of goals in one or more business criteria that apply to the individual
participant, one or more business units or the Company as a whole. The business
criteria may be as follows, individually or in combination: (i) net earnings;
(ii) earnings per share; (iii) net sales; (iv) market share; (v) net operating
profit and/or margin; (vi) expense targets; (vii) working capital targets
relating to inventory and/or accounts receivable; (viii) operating income and/or
margin; (ix) return on equity; (x) return on assets; (xi) planning accuracy (as
measured by comparing planned results to actual results); (xii) market price per
share; (xiii) gross income and/or margin; (xiv) return on invested capital;
(xv) total return to stockholders; (xvi) cash flows; or (xvii) any other
performance metric as determined by the Committee. In addition, Performance
Awards may include comparisons to the performance of other companies, such
performance to be measured by one or more of the foregoing business criteria.
Furthermore, the measurement of performance against goals may exclude or adjust
for the impact of certain events or occurrences that were not budgeted or
planned for in setting the goals, including, among other things, acquisitions,
restructurings, discontinued operations, changes in foreign currency exchange
rates, extraordinary items and other unusual or non- recurring items, and the
cumulative effects of accounting changes.

 

12. Foreign Laws. The Committee may grant Benefits to individual participants
who are subject to the tax laws of nations other than the United States, which
Benefits may have terms and conditions which the Committee determines to be
necessary to comply with applicable foreign laws. The Committee may take any
action which it deems advisable to obtain approval of such Benefits by the
appropriate foreign governmental entity; provided, however, that no Benefits may
be granted pursuant to this Section 12 and no action may be taken which would
result in a violation of the Exchange Act, the Code or any other applicable law.

 

13. Adjustment Provisions; Change in Control.

 

(a)       If there is any change in the Class A Common Stock of the Company,
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split, reverse stock split, split up, spin-off, combination of shares,
exchange of shares, dividend in kind or other like change in capital structure
or distribution (other than normal cash dividends) to stockholders of the
Company, the Committee will adjust, in a fair and equitable manner, the Plan and
each outstanding Benefit under the Plan to prevent dilution or enlargement of
participants’ rights under the Plan. The Committee will make this adjustment
each time one of the changes identified above occurs by (i) adjusting the number
of shares of Class A Common Stock and/or kind of shares of common stock of the
Company or other securities that may be issued under the Plan or that are
subject to other share limitations under the Plan, the number of shares of
Class A Common Stock and/or kind of shares of common stock of the Company or
other securities that are subject to outstanding Benefits, and/or where
applicable, the exercise price or purchase price applicable to outstanding
Benefits, (ii) granting a right to receive one or more payments of securities,
cash and/or property (which right may be evidenced as an additional Benefit
under this Plan) in respect of any outstanding Benefit, or (iii) providing for
the settlement of any outstanding Benefit (other than a Stock Option or Stock
Appreciation Right) in such securities, cash and/or property as would have been
received had the Benefit been settled in full immediately prior to the change.
However, any adjustment or change or other action under this Section 13 shall
comply with or otherwise ensure exemption from Section 409A of the Code, as
applicable. Appropriate adjustments also may be made by the Committee to the
terms of any Benefits under the Plan to reflect such changes or distributions
(and any extraordinary dividend or distribution of cash or other assets) and to
modify any other terms of outstanding Benefits on an equitable basis, including
modifications of performance targets and changes in the length of performance
periods. In addition, the Committee is authorized to make adjustments to the
terms and conditions of, and the criteria included in, Benefits in recognition
of unusual or nonrecurring events affecting the Company or the financial
statements of the Company, or in response to changes in applicable laws,
regulations, or accounting principles.

 



6

 

 

(b)       Notwithstanding any other provision of this Plan, in the event of a
Change in Control (as defined below), the Committee, in its discretion, may take
such actions as it deems appropriate with respect to outstanding Benefits,
including, without limitation, accelerating the exercisability or vesting of
such Benefits on a Change in Control or, if such Benefits are assumed by an
acquirer, on a termination of employment following a Change in Control, or such
other actions provided in an agreement approved by the Board in connection with
a Change in Control and such Benefits shall be subject to the terms of such
agreement as the Committee, in its discretion, shall determine, provided that
all such actions ensure Benefits are compliant with, or otherwise exempt from,
Section 409A of the Code. The Committee, in its discretion, may determine that,
upon the occurrence of a Change in Control, each Stock Option and Stock
Appreciation Right outstanding hereunder shall terminate within a specified
number of days after notice to the holder, and such holder shall receive, with
respect to each share of Common Stock subject to such Stock Option or Stock
Appreciation Right, an amount equal to the excess, if any, of the Fair Market
Value of such shares of Common Stock immediately prior to the occurrence of such
Change in Control over the exercise price or purchase price per share of such
Stock Option or Stock Appreciation Right; such amount to be payable in cash, in
one or more kinds of property (including the property, if any, payable in the
transaction) or in a combination thereof, as the Committee, in its discretion,
shall determine. For purposes of this Plan, a “Change in Control” of the Company
shall be deemed to have occurred upon any of the following events:

 

(i)       On or after the date there are no shares of Class B Common Stock, par
value $.01 per share, of the Company outstanding, any person as such term is
used in Section 13(d) of the Exchange Act or person(s) acting together which
would constitute a “group” for purposes of Section 13(d) of the Exchange Act
(other than the Company, any subsidiary, any employee benefit plan sponsored by
the Company or any member of the Lauder family or any family-controlled
entities) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person(s)) and “beneficially owns”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, at
least 30% of the total voting power of all classes of capital stock of the
Company entitled to vote generally in the election of the Board; or

 

(ii)       During any period of twelve consecutive months, either (A) the
individuals who at the beginning of such period constitute the Company’s Board
of Directors or any individuals who would be “Continuing Directors” (as defined
below) cease for any reason to constitute at least a majority thereof or (B) at
any meeting of the stockholders of the Company called for the purpose of
electing directors, a majority of the persons nominated by the Board for
election as directors fail to be elected; or

 

(iii)       Consummation of a sale or other disposition (in one transaction or a
series of transactions) of all or substantially all of the assets of the
Company; or

 

(iv)       Consummation of a merger or consolidation of the Company (A) in which
the Company is not the continuing or surviving corporation (other than a
consolidation or merger with a wholly-owned subsidiary of the Company in which
all shares of the Company’s common stock outstanding immediately before the
effectiveness of that consolidation or merger are changed into or exchanged for
common stock of the subsidiary) or (B) in which all shares of the Company’s
common stock are converted into cash, securities or other property, except in
either case, a consolidation or merger of the Company in which the holders of
the shares of Common Stock immediately prior to the consolidation or merger
have, directly or indirectly, at least a majority of the shares of Common Stock
of the continuing or surviving corporation immediately after such consolidation
or merger or in which the Board immediately prior to the merger or consolidation
would, immediately after the merger or consolidation, constitute a majority of
the board of directors of the continuing or surviving corporation.

 

Notwithstanding the foregoing, (I) none of the following shall constitute a
Change in Control: (A) changes in the relative beneficial ownership among
members of the Lauder family and family-controlled entities, without other
changes that would constitute a Change in Control; or (B) any spin-off of a
division or subsidiary of the Company to its stockholders and (II) if “Change in
Control” is used as a payment date for “nonqualified deferred compensation”
within the meaning of Section 409A of the Code, the event must also constitute a
“change in control event” within the meaning of Section 409A of the Code.

 



7

 

 

For purposes of this Section 13(b), “Continuing Directors” shall mean (x) the
directors of the Company in office on the Effective Date (as defined below) and
(y) any successor to any such director and any additional director who after the
Effective Date whose appointment or election is endorsed by a majority of the
Continuing Directors at the time of his or her nomination or election.

 

14. Nontransferability. Each Benefit granted under the Plan to a participant
shall not be transferable otherwise than by will or the laws of descent and
distribution, and shall be exercisable, during the participant’s lifetime, only
by the participant. In the event of the death of a participant, each Stock
Option or Stock Appreciation Right theretofore granted to him or her shall be
exercisable during such period after his or her death as the Committee shall in
its discretion set forth in such option or right at the date of grant and then
only by the executor or administrator of the estate of the deceased participant
or the person or persons to whom the deceased participant’s rights under the
Stock Option or Stock Appreciation Right shall pass by will or the laws of
descent and distribution. Notwithstanding the foregoing, at the discretion of
the Committee, an award of a Benefit other than an Incentive Stock Option may
permit the transferability of a Benefit by a participant solely to the
participant’s spouse, siblings, parents, children and grandchildren or trusts
for the benefit of such persons or partnerships, corporations, limited liability
companies or other entities owned solely by such persons, including trusts for
such persons, subject to any restriction included in the award of the Benefit.

 

15. Other Provisions. The award of any Benefit under the Plan also may be
subject to such other provisions (whether or not applicable to a Benefit awarded
to any other participant) as the Committee determines appropriate, including
without limitation for the forfeiture of, or restrictions on resale or other
disposition of, Class A Common Stock acquired under any form of Benefit, for the
acceleration of exercisability or vesting of Benefits in the event of a change
of control (whether or not a Change in Control) of the Company, for the payment
of the value of Benefits that are exempt from Section 409A of the Code to
participants in the event of a change of control (whether or not a Change in
Control) of the Company, or to comply with federal and state securities laws, or
understandings or conditions as to the participant’s employment in addition to
those specifically provided for under the Plan. The award of any Benefit under
the Plan shall be subject to the receipt of the Company of consideration
required under applicable state law.

 

16. Fair Market Value. For purposes of this Plan and any Benefits awarded
hereunder, Fair Market Value shall be the closing price of the Class A Common
Stock on the date of calculation (or on the last preceding trading date if
Class A Common Stock was not traded on such date) if the Class A Common Stock is
readily tradeable on a national securities exchange or other market system. If
the Class A Common Stock is not readily tradeable, Fair Market Value shall mean
the amount determined in good faith by the Committee as the fair market value of
the Class A Common Stock; provided that, for purposes of determining the
exercise price or grant price of Stock Options and Stock Appreciation Rights,
Fair Market Value will be determined in accordance with the requirements of
Section 409A of the Code and the regulations thereunder.

 

17. Withholding Taxes. All payments or distributions of Benefits made pursuant
to the Plan shall be net of any amounts required to be withheld pursuant to
applicable federal, state, local, foreign and other tax-related requirements
arising in connection with the Benefits. Notwithstanding the foregoing, if the
Company proposes or is required to distribute Class A Common Stock pursuant to
the Plan, it may require the Participant to remit to it or to the corporation
that employs such Participant an amount sufficient to satisfy such
tax-withholding requirements prior to the delivery of Class A Common Stock. In
lieu thereof, the Company or the employing corporation shall have the right, to
the extent compliant with Section 409A of the Code, to withhold the amount of
such taxes from any other sums due or to become due from such corporation to the
Participant as the Committee shall prescribe. The Committee may, in its
discretion and subject to such rules as it may adopt (including any as may be
required to satisfy applicable tax and/or non-tax regulatory requirements),
permit an optionee or award or right holder to pay all or a portion of the
federal, state, local, foreign and other tax-related requirements arising in
connection with any Benefit consisting of shares of Class A Common Stock by
electing to have the Company withhold shares of Class A Common Stock having a
fair market value, determined based on the average of the high and low trading
prices of Class A Common Stock on the date of vesting (or if the date of vesting
does not fall on a trading day, such average price on the next trading day after
the date of vesting), equal to the amount of tax to be withheld on the Benefit.

 



8

 

 

18. Tenure. A participant’s right, if any, to continued employment with the
Company or any of its subsidiaries or affiliates as an officer, employee, or
otherwise, shall not be enlarged or otherwise affected by his or her designation
as a participant under the Plan. For the purposes of this Plan, in respect of
participants who are non-employee directors, the term “employment” shall mean
service.

 

19. Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company may make to aid it in
meeting its obligations under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
participant, beneficiary, legal representative or any other person. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan.

 

20. No Fractional Shares. No fractional shares of Class A Common Stock shall be
issued or delivered pursuant to the Plan or any Benefit. On or before the date
of grant of any Benefit under the Plan that is subject to Section 409A of the
Code, the Committee shall determine whether cash, or Benefits, or other property
shall be issued or paid in lieu of fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated with
respect to that Benefit.

 

21. Duration, Amendment and Termination. No Benefit shall be granted more than
ten years after the date of this amendment and restatement as of November 15,
2019. The Committee may amend the Plan from time to time or suspend or terminate
the Plan at any time. No amendment of the Plan may be made without approval of
the stockholders of the Company if the amendment will: (a) disqualify any
Incentive Stock Options granted under the Plan; (b) increase the aggregate
number of shares of Class A Common Stock that may be delivered through Stock
Options under the Plan; (c) modify the requirements as to eligibility for
participation in the Plan; (d) allow for the repricing of Stock Options or Stock
Appreciation Rights for which the stockholder approval is required by the stock
exchange on which the Class A Common Stock is listed, or (e) allow for the
repurchasing of Stock Options or Stock Appreciation Rights for cash or
otherwise. Notwithstanding anything to the contrary contained herein, the
Committee may amend the terms of any outstanding Benefit or any provision of the
Plan as the Committee deems necessary to ensure compliance with Section 409A of
the Code.

 

22. Governing Law. This Plan, Benefits granted hereunder and actions taken in
connection herewith shall be governed and construed in accordance with the laws
of the State of New York (regardless of the law that might otherwise govern
under applicable New York principles of conflict of laws).

 

23. Compliance with Section 409A of the Code and Section 457A of the Code

 

(a)       General. The Company intends that any Benefits be structured in
compliance with, or to satisfy an exemption from, Section 409A of the Code, such
that there are no adverse tax consequences, interest, or penalties pursuant to
Section 409A of the Code as a result of the Benefits. Notwithstanding the
Company’s intention, in the event any Benefit is subject to Section 409A of the
Code, the Committee may, in its sole discretion and without a participant’s
prior consent, amend the Plan and/or outstanding Benefits, adopt policies and
procedures, or take any other actions (including amendments, policies,
procedures and actions with retroactive effect) as are necessary or appropriate
to (i) exempt the Plan and/or any Benefit from the application of Section 409A
of the Code, (ii) preserve the intended tax treatment of any such Benefit, or
(iii) comply with the requirements of Section 409A of the Code, including
without limitation any such regulations guidance, compliance programs and other
interpretative authority that may be issued after the date of grant of a
Benefit. This Plan shall be interpreted at all times in such a manner that the
terms and provisions of the Plan and Benefits are exempt from or comply with
Section 409A of the Code.

 



9

 

 

(b)       Payments to Specified Employees. Notwithstanding any contrary
provision in the Plan or Benefit Agreement, any payment(s) of “nonqualified
deferred compensation” (within the meaning of Section 409A of the Code) that are
otherwise required to be made under the Plan to a “specified employee” (as
defined under Section 409A of the Code) as a result of his or her “separation
from service” (as defined below) (other than a payment that is not subject to
Section 409A of the Code) shall be delayed for the first six (6) months
following such “separation from service” and shall instead be paid (in a manner
set forth in the Benefit Agreement) on the payment date that immediately follows
the end of such six-month period (or, if earlier, within 10 business days
following the date of death of the specified employee) or as soon as
administratively practicable within 90 days thereafter, but in no event later
than the end of the applicable taxable year.

 

(c)       Separation from Service. A termination of employment shall not be
deemed to have occurred for purposes of any provision of the Plan or any Benefit
Agreement providing for the payment of any amounts or benefits that are
considered nonqualified deferred compensation under Section 409A of the Code
upon or following a termination of employment, unless such termination is also a
“separation from service” within the meaning of Section 409A of the Code and the
payment thereof prior to a “separation from service” would violate Section 409A
of the Code. For purposes of any such provision of the Plan or any Benefit
Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment,” “termination of continuous service”
or like terms shall mean “separation from service.”

 

(d)       Section 457A. The Company intends that any Benefits be structured in
compliance with, or to satisfy an exemption from, Section 457A of the Code and
all regulations, guidance, compliance programs and other interpretative
authority thereunder (“Section 457A”), such that there are no adverse tax
consequences, interest, or penalties as a result of the Benefits and
Section 457. Notwithstanding the Company’s intention, in the event any Benefit
is subject to Section 457A, the Committee may, in its sole discretion and
without a Participant’s prior consent, amend the Plan and/or Benefits, adopt
policies and procedures, or take any other actions (including amendments,
policies, procedures and actions with retroactive effect) as are necessary or
appropriate to (i) exempt the Plan and/or any Benefit from the application of
Section 457A, (ii) preserve the intended tax treatment of any such Benefit, or
(iii) comply with the requirements of Section 457A, including without limitation
any such regulations, guidance, compliance programs and other interpretative
authority that may be issued after the date of the grant.

 

(e)       No Guarantee. Nothing in this Plan shall be a guarantee of any
particular tax treatment.

 

24. Recoupment Policy. Benefits awarded under the Plan shall be subject to any
recoupment policy adopted by the Company as it exists from time to time.

 

25. Effective Date. The Plan was originally effective as of July 26, 2001 (the
“Effective Date”), and was amended and restated effective on each of the
following dates: November 10, 2005, November 9, 2010, May 22, 2012, November,
12, 2015, July 20, 2017, and November 15, 2019.

 



10

 